Opinion issued August 9, 2022




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-21-00516-CV
                          ———————————
              SARATOGA HOMES OF TEXAS, LLC, Appellant
                                      V.
   P2W INVESTMENTS, LLC DBA 1ST CHOICE ROOFING; RAPID
 CONSTRUCTION & CONTRACTING, L.L.C.; PROHVAC SOLUTIONS,
LLC; LUCKY A & V INVESTMENTS, LLC DBA CUSTOM AIR SYSTEMS
             AND QUICK ROOFING, LLC, Appellees


                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Case No. 2021-40396


                        MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss its appeal. No opinion

has issued.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1. Any pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Countiss, and Rivas-Molloy.




                                        2